     Case 1:20-cv-01090-DAD-EPG Document 21 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   LEONARD SHAWN ROBINSON,                               Case No. 1:20-cv-01090-DAD-EPG (PC)

11                                           Plaintiff, ORDER RE: PLAINTIFF’S NOTICE OF
                                                        FILING A SECOND AMENDED
12                  v.                                  COMPLAINT AND NOTICE OF ADDRESS
                                                        CHANGE
13
     I. LEYVA, et al.,                                     (ECF No. 20)
14
                                         Defendants. ORDER DIRECTING CLERK TO SEND
15                                                   PLAINTIFF COPY OF ORDER ADOPTING
                                                     FINDINGS AND RECOMMENDATIONS
16                                                   TO DISMISS § 1983 COMPLAINT (ECF
                                                     NO. 18) AND JUDGMENT (ECF NO. 19)
17

18         Leonard Robinson (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. On March 16, 2021, this case was

20   “DISMISSED, without prejudice, for failure to comply with a court order and Federal Rule of

21   Civil Procedure 8(a).” (ECF No. 18, p. 2).

22         On April 5, 2021, Plaintiff filed a notice of filing a second amended complaint and a notice

23   of change of address. (ECF No. 20). Plaintiff states that he is giving “notice to the Court ‘of

24   Plaintiff filing a 2nd Amended Complaint.’” (Id. at 1). Plaintiff also states that, as of March 22,

25   2021, he was transferred to Corcoran State Prison.

26         It is not clear what Plaintiff means when he states that he is giving notice to the Court of

27   filing a second amended complaint. The Court has not received a second amended complaint

28   from Plaintiff. Moreover, even if it had, the Court would not take any action on it because this
                                                       1
     Case 1:20-cv-01090-DAD-EPG Document 21 Filed 04/07/21 Page 2 of 2


 1   case has been dismissed. While this case was dismissed without prejudice, if Plaintiff wants to

 2   refile his claims he must do so in new action(s).

 3         Additionally, as Plaintiff was allegedly transferred less than a week after the Order

 4   Adopting Findings and Recommendations to Dismiss § 1983 Case and the Judgment were mailed

 5   to him, the Clerk of Court is directed to send Plaintiff a copy of the Order Adopting Findings and

 6   Recommendations to Dismiss § 1983 Case (ECF No. 18) and the Judgment (ECF No. 19).

 7
     IT IS SO ORDERED.
 8

 9      Dated:     April 7, 2021                                 /s/
10                                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
